Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10-15, each of the claims recites that the slab reheating temperature (SRT) is between 1,150 °C and 1,220 °C; however, Claims 1-4 and 7-8, from which Claims 10-15 respectively depend, each recite a slab reheating temperature (SRT) between 1,150 °C and 1,200 °C. Therefore, it appears that Claims 10-15 seek to broaden the claimed SRT range from Claims 1-4 and 7-8, which is improper and renders the claims indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims each recite a range of the slab reheating temperature (SRT) between 1,150 °C and 1,220 °C, which is a broader SRT range than is recited in Claims 1-4 and 7-8, from which Claims 10-15 respectively depend. Accordingly, Claims 10-15 do not further limit the subject matters of the claims upon which they respectively depend and are thus of improper dependent form.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., hereinafter Oh (US 2014/0308156). 
Regarding Claim 1, Oh discloses a method for manufacturing a hot-rolled coil, the method comprising the steps of: reheating a steel slab to form a reheated steel slab at a slab reheating temperature (SRT) of 1,150°C to 1,200°C ([0066] lines 2-3), wherein the steel slab comprising 0.18 wt% to 0.56 wt% carbon (C) ([0025] lines 8-9 and 15-16), 0.1 wt% to 0.5 wt% silicon (Si) ([0026] lines 5-7), 0.7 wt% to 6.5 wt% manganese (Mn) ([0028] lines 15-16 and 23-25), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0029] lines 5-6 and 9-10), more than 0 wt% but not more than 0.02 wt% sulfur (S) ([0030] lines 4-5 and 7-8), more than 0 wt% but not more than 0.3 wt% chromium (Cr) ([0033] lines 3-6 and 10-11), more than 0 wt% but not more than 0.004 wt% boron (B) ([0036] lines 7-9 and 12-13), 0.01 wt% to 0.04 wt% titanium (Ti) ([0034] lines 8-9), and the remainder being iron (Fe) and other impurities ([0038] lines 1-2); hot-rolling the reheated steel slab at a finishing mill delivery temperature of 850°C to 950°C ([0066] lines 4-5), thereby forming a hot-rolled sheet ([0043] lines 1-3); and cooling the hot-rolled sheet, followed by coiling at a coiling temperature of 730°C to 900°C ([0044] lines 1-3), wherein the hot-rolled coil comprises ferrite and bainite microstructures ([0051] lines 3-7). Examiner note: the wt% ranges disclosed by Oh for the constituent elements of the steel slab are not identical to or narrower than those of the claimed invention, but they all overlap. For each of the recited elements, Oh provides motivations for the disclosed wt% ranges; for example the amount of C must be above 0.01%, or preferably 0.05%, to obtain sufficient strength of the steel ([0025] lines 4-6), and equal to or less than 0.5% to enable easier rolling of the steel and to obtain desired elongation and weldability of the steel ([0025] lines 10-15). 
Regarding Claim 3, Oh discloses a method for manufacturing a hot-rolled coil, the method comprising the steps of: reheating a steel slab to form a reheated steel slab at a slab reheating temperature (SRT) of 1,150°C to 1,200°C ([0066] lines 2-3), wherein the steel slab comprising 0.18 wt% to 0.25 wt% carbon ([0025] lines 8-9 and 15-16), 0.3 wt% to 0.5 wt% silicon (Si) ([0026] lines 5-7), 2 wt% to 6.5 wt% manganese (Mn) ([0028] lines 15-16 and 23-25), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0029] lines 5-6 and 9-10), more than 0 wt% but not more than 0.01 wt% sulfur (S) ([0030] lines 4-5 and 7-8), more than 0 wt% but not more than 0.1 wt% chromium (Cr) ([0033] lines 3-6 and 10-11), more than 0 wt% but not more than 0.001 wt% boron (B) ([0036] lines 7-9 and 12-13), 0.01 to 0.04 wt% titanium (Ti) ([0034] lines 8-9), and the remainder being iron (Fe) and other impurities ([0038] lines 1-2); hot-rolling the reheated steel slab at a finishing mill delivery temperature of 850°C to 950°C ([0066] lines 4-5), thereby forming a hot-rolled sheet ([0043] lines 1-3); and cooling the hot-rolled sheet, followed by coiling at a coiling temperature of 730°C to 900°C ([0044] lines 1-3), wherein the hot-rolled coil comprises ferrite and bainite microstructures ([0051] lines 3-7). Examiner note: as discussed above, the wt% ranges for all of the recited elements disclosed by Oh are not identical to or narrower than those of the claimed invention; however, because the ranges overlap, one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding Claims 10 and 12, Oh discloses that reheating the steel slab to form the reheated steel slab is at the slab reheating temperature (SRT) of 1,150°C to 1,220°C ([0066] lines 2-3).
Claims 2, 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., hereinafter Oh (US 2014/0308156), in view of Kariya et al., hereinafter Kariya (EP 2103697).
Regarding Claim 2, Oh discloses a method for manufacturing a hot-rolled coil, the method comprising the steps of: reheating a steel slab to form a reheated steel slab at a slab reheating temperature (SRT) of 1,150°C to 1,200°C ([0066] lines 2-3), wherein the steel slab comprising 0.21 wt% to 0.37 wt% carbon ([0025] lines 8-9 and 15-16), 0.1 wt% to 0.4 wt% silicon (Si) ([0026] lines 5-7), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0029] lines 5-6 and 9-10), more than 0 wt% but not more than 0.02 wt% sulfur (S) ([0030] lines 4-5 and 7-8), 0.1 wt% to 0.3 wt% chromium (Cr) ([0033] lines 3-6 and 10-11), 0.001 wt% to 0.004 wt% boron (B) ([0036] lines 7-9 and 12-13), 0.01 to 0.04 wt% titanium (Ti) ([0034] lines 8-9), and the remainder being iron (Fe) and other impurities ([0038] lines 1-2); hot-rolling the reheated steel slab at a finishing mill delivery temperature of 850°C to 950°C ([0066] lines 4-5), thereby forming a hot-rolled sheet ([0043] lines 1-3); and cooling the hot-rolled sheet, followed by coiling at a coiling temperature of 730°C to 900°C ([0044] lines 1-3), wherein the hot-rolled coil comprises ferrite and bainite microstructures ([0051] lines 3-7). Examiner note: as discussed above, the wt% ranges for all of the recited elements disclosed by Oh are not 
Oh does not disclose that the steel slab comprises 1.1 wt% to 1.5 wt% Mn; Oh states that Mn content of less than 3 wt% will not achieve the desired stability of the austenite in the steel slab at room temperature ([0028] lines 12-15). Kariya teaches a method for manufacturing a hot-rolled coil from a reheated steel slab ([0035] line 38), wherein the steel slab comprises 1.1 wt% to 1.5 wt% Mn ([0017] lines 53-54; the taught range contains the claimed range, so one of ordinary skill in the art would be able to manufacture the steel slab with the claimed wt% range of Mn through routine mechanical optimization and engineering practices). Kariya further teaches that excessive Mn content decreases the ductility of the steel ([0017] line 53). It would have been obvious for one of ordinary skill in the art to modify the method for manufacturing a hot-rolled coil disclosed by Oh such that the steel slab comprises 1.1 wt% to 1.5 wt% manganese (Mn), as taught by Kariya, when increased ductility of the steel is desired.
Regarding Claim 4, Oh discloses a method for manufacturing a hot-rolled coil, the method comprising the steps of: reheating a steel slab to form a reheated steel slab at a slab reheating temperature (SRT) of 1,150°C to 1,200°C ([0066] lines 2-3), wherein the steel slab comprising 0.1 wt% to 0.3 wt% silicon (Si) ([0026] lines 5-7), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0029] lines 5-6 and 9-10), more than 0 wt% but not more than 0.01 wt% sulfur (S) ([0030] lines 4-5 and 7-8), 0.1 wt% to 0.3 wt% chromium (Cr) ([0033] lines 3-6 and 10-11),more than 0 wt% but not more than 0.001 wt% boron (B) ([0036] lines 7-9 and 12-
Oh does not disclose the steel slab comprising 0.5 wt% to 0.56 wt% carbon (C), but does say the upper limit for C content is 0.5 wt% ([0025] lines 15-16), so the disclosed range and the claimed range are adjacent. Kariya teaches a method for manufacturing a hot-rolled coil from a reheated steel slab ([0035] line 38), wherein the steel slab comprises 0.5 wt% to 0.56 wt% carbon ([0015] lines 48-49; the taught range overlaps with the claimed range, so one of ordinary skill in the art would be able to manufacture the steel slab with the claimed wt% range of C through routine mechanical optimization and engineering practices). Kariya further teaches that C content exceeding 0.5 wt% is advantageous when increased hardness after quenching is desired ([0015] line 49). It would have been obvious for one of ordinary skill in the art to modify the method for manufacturing a hot-rolled coil disclosed by Oh such that the steel slab 
Oh further does not disclose that the steel slab comprises 0.7 wt% to 1 wt% Mn; Oh states that Mn content of less than 3 wt% will not achieve the desired stability of the austenite in the steel slab at room temperature ([0028] lines 12-15). Kariya teaches the steel slab comprises 0.7 wt% to 1 wt% Mn ([0017] lines 53-54), and that excessive Mn content decreases the ductility of the steel ([0017] line 53). It would have been obvious for one of ordinary skill in the art to modify the method for manufacturing a hot-rolled coil disclosed by Oh such that the steel slab comprises 1.1 wt% to 1.5 wt% manganese (Mn), as taught by Kariya, when increased ductility of the steel is desired.
Regarding Claims 11 and 13, Oh discloses that reheating the steel slab to form the reheated steel slab is at the slab reheating temperature (SRT) of 1,150°C to 1,220°C ([0066] lines 2-3).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., hereinafter Liu (CN 105728496), in view of Eastall (US 2014/0084612), Tominaga (JP 2005279762), Zhang et al., hereinafter Zhang (CN 201537638), and Oh et al., hereinafter Oh (US 2014/0308156). For text citations of Liu, Tominaga, and Zhang, refer to the machine translations provided as Non-Patent Literature with the Office action mailed 06/23/2021.
Regarding Claim 7, Liu discloses a method for correcting a shape of a hot-rolled coil, the method comprising the steps of: measuring a longest diameter of the hot-rolled coil (page 2 lines 48-49), adjusting the longest diameter of the hot-rolled coil by means of a driving roll (page 2 lines 50-52), and correcting the shape of the hot-rolled coil (page 2 lines 53-56). Liu is 
Liu is also silent to the means by which the longest diameter is measured. Tominaga teaches (Figure 1) an outer diameter measuring means (non-contact type sensor 3) provided on a hook (coil-conveying device 2 with hook 2a) for measuring a longest diameter of a hot-rolled coil (coil 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the outer diameter measuring means taught by Tominaga to measure a longest diameter of the hot-rolled coil in the method disclosed by Liu. Examiner note: when the combination of Liu, Eastall, and Tominaga is made, the outer diameter measuring means taught by Tominaga is placed on the C-hook taught by Eastall. Because the claim does not mandate that the outer diameter measuring means is directly 
Further regarding Claim 7, with reference to the above combination of Liu, Eastall, and Tominaga, Eastall teaches (Figure 3A) placing the C-hook (C-hook 2), which has the hot-rolled coil mounted thereon, on a stand, followed by lifting ([0053] lines 9-10; since no structure of the stand is positively recited, the crane used to lift the C-hook meets this limitation of the claim).
Liu does not disclose that the shape of the hot-rolled coil is corrected by self-weight. Zhang teaches a method for correcting a shape of a hot-rolled coil comprising the step of lifting the coil (page 3 line 107) and thereby correcting the shape of the hot-rolled coil by self-weight (page 2 lines 74-75). The advantages of using self-weight as opposed to external force for correcting the shape of the coil are reducing the production costs, safety hazards, and operation time, as well as simplifying the apparatus and allowing it to be usable for coils of different sizes (page 2 lines 75-78). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of correcting a shape of a hot-rolled coil disclosed by Liu such that the shape of the hot-rolled coil is corrected by self-weight, as taught by Zhang, in order to reduce costs, safety hazards, and operation time, as well as simplifying the apparatus used in the method and allowing it to be used for coils of different sizes.
Liu is silent to the manufacturing method of the hot-rolled coil. Oh teaches a method for manufacturing a hot-rolled coil, the method comprising the steps of: reheating a steel slab at a 
Regarding Claim 14, with reference to the aforementioned combination of Liu, Eastall, Tominaga, Zhang, and Oh, Oh teaches that reheating the steel slab to form the reheated steel slab is at the slab reheating temperature (SRT) of 1,150°C to 1,220°C ([0066] lines 2-3).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., hereinafter Liu (CN 105728496), in view of Eastall (US 2014/0084612), Tominaga (JP 2005279762), Zhang et al., hereinafter Zhang (CN 201537638), Oh et al., hereinafter Oh (US 2014/0308156), and Kariya et al., hereinafter Kariya (EP 2103697). For text citations of Liu, Tominaga, and Zhang, refer to the machine translations provided as Non-Patent Literature with the Office action mailed 06/23/2021.
Regarding Claim 8, Liu discloses a method for correcting a shape of a hot-rolled coil, the method comprising the steps of: measuring a longest diameter of the hot-rolled coil (page 2 lines 48-49), adjusting the longest diameter of the hot-rolled coil by means of a driving roll (page 2 lines 50-52), and correcting the shape of the hot-rolled coil (page 2 lines 53-56). Liu is silent to what the coil is mounted upon. Eastall teaches (Figure 3) a hot-rolled coil being mounted on a hanger forming a lower part of a C-hook (C-hook 2), and teaches that C-hooks are commonly used in the art to lift and transport coils ([0005] lines 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the coil in the method disclosed by Liu upon the C-hook taught by Eastall to lift and transport it during the shape-correction method. Examiner note: The claim as set forth does not specify which dimension of the C-hook (e.g. length, width, or height) that the longest diameter is adjusted to be perpendicular to, so in the combination of Liu and Eastall, when the longest diameter of the coil is adjusted by means of the driving roll, it becomes perpendicular 
Liu is also silent to the means by which the longest diameter is measured. Tominaga teaches (Figure 1) an outer diameter measuring means (non-contact type sensor 3) provided on a hook (coil-conveying device 2 with hook 2a) for measuring a longest diameter of a hot-rolled coil (coil 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the outer diameter measuring means taught by Tominaga to measure a longest diameter of the hot-rolled coil in the method disclosed by Liu. Examiner note: when the combination of Liu, Eastall, and Tominaga is made, the outer diameter measuring means taught by Tominaga is placed on the C-hook taught by Eastall. Because the claim does not mandate that the outer diameter measuring means is directly connected to the upper part of the C-hook, nor does it specifically define what is meant by “an upper part of the C-hook” (i.e. an upper part in relation to what), any placement of the outer diameter measuring means on the C-hook will meet this limitation of the claim.
Further regarding Claim 8, with reference to the above combination of Liu, Eastall, and Tominaga, Eastall teaches (Figure 3A) placing the C-hook (C-hook 2), which has the hot-rolled coil mounted thereon, on a stand, followed by lifting ([0053] lines 9-10; since no structure of the stand is positively recited, the crane used to lift the C-hook meets this limitation of the claim).

Liu is silent to the manufacturing method of the hot-rolled coil. Oh teaches a method for manufacturing a hot-rolled coil, the method comprising the steps of: reheating a steel slab at a slab reheating temperature (SRT) of 1,150°C to 1,200°C ([0066] lines 2-3), wherein the steel slab comprises 0.21 wt% to 0.37 wt% carbon ([0025] lines 8-9 and 15-16), 0.1 wt% to 0.4 wt% silicon (Si) ([0026] lines 5-7), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0029] lines 5-6 and 9-10), more than 0 wt% but not more than 0.02 wt% sulfur (S) ([0030] lines 4-5 and 7-8), 0.1 wt% to 0.3 wt% chromium (Cr) ([0033] lines 3-6 and 10-11), 0.001 wt% to 0.004 wt% boron (B) ([0036] lines 7-9 and 12-13), 0.01 to 0.04 wt% titanium (Ti) ([0034] lines 8-9), and the remainder being iron (Fe) and other impurities ([0038] lines 1-2); hot-rolling the reheated steel slab at a finishing mill delivery temperature of 850°C to 950°C ([0066] lines 4-5), thereby 
Because the hot-rolled coil in the method disclosed by Liu must be manufactured by some method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method for manufacturing a hot-rolled coil taught by Oh and modified by Kariya to manufacture the hot-rolled coil used in the method disclosed by Liu.
Regarding Claim 15, with reference to the aforementioned combination of Liu, Eastall, Tominaga, Zhang, Oh, and Kariya, Oh teaches that reheating the steel slab to form the reheated steel slab is at the slab reheating temperature (SRT) of 1,150°C to 1,220°C ([0066] lines 2-3).

Response to Arguments
Applicant’s arguments in the Remarks filed 09/23/2021 with respect to Claims 1-4 and 7-8 no longer being unpatentable over Cobo because Cobo teaches away from the claimed slab reheating temperature range of the amended claims have been fully considered and are persuasive.  However, upon further consideration of the amended language, a new ground(s) of rejection is made in view of Oh and Kariya, as is discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725